Citation Nr: 1118295	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-47 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder (other than PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Columbia, South Carolina (RO) of the Department of Veterans Affairs (VA), in which the RO, in pertinent part, denied service connection for multiple sclerosis and associated symptoms, for PTSD, and for a mood disorder.  

Prior to certifying this appeal to the Board, in a January 2010 rating decision, the RO granted service connection for multiple sclerosis and associated symptoms.  Because the January 2010 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In December 2010, the Veteran withdrew his request for a Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current PTSD and psychiatric symptoms are related to his military service.

VA treatment records dated from April 2007 to January 2010 indicate the Veteran was treated for polysubstance dependence and various psychiatric symptoms.  In May 2007, he was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  In December 2007, he was diagnosed with polysubstance dependence, substance-induced mood/psychotic disorder.  In February 2008, it was also noted that he had PTSD.  An October 2009 discharge summary note indicates he was diagnosed with major depressive disorder with psychotic features, PTSD, and polysubstance abuse. 

A November 2008 Social Security Administration (SSA) disability determination report indicates the Veteran was found to be disabled since December 2006 with a primary diagnosis of affective/mood disorders and a secondary diagnosis of multiple sclerosis.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and a psychosis, although not otherwise established as incurred in or aggravated by service, is manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. 
§ 3.304(f) (2010).

The Board notes that the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
75 Fed. Reg. 39843, 39852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).  

In this case, however, the Veteran does not allege that any of his stressors are related to fear of hostile military or terrorist activity.  In a June 2008 statement, the Veteran asserted that his stressors were:

(1) Being exposed to "millions of dead bodies in the water and along the beach" while the USS MILIUS participated in clean-up operations after the 2004 tsunami (February 2005 to March 2005);
(2) Being sexually abused by some Mexicans in Tijuana, Mexico (November 2006);
(3) Being involved in a fight outside of a nightclub in Hawaii; his hand was broken in the fight (April 2006);
(4) Being afraid of falling overboard when he tripped and fell during a daily boat check; the fall caused him to cut his leg and he required stitches (April 2005).

The Veteran's VA outpatient treatment records also indicate that he reported a stressor during civilian life - being sexually assaulted by a manager of Burger King when he was 16 years old.

With regard to the first alleged stressor, the Board notes that the Veteran reported on his May 2005 post-deployment health assessment that he did not see anyone wounded, killed, or dead during deployment.  Hence, although the USS MILIUS did support tsunami relief efforts near the island of Sumatra during the Veteran's deployment (http://www.uscarriers.net/ddg69history.htm), the Board finds that the Veteran's recent statements that he saw millions of dead bodies are not credible.  

With regard to the Veteran's second alleged stressor - that he was sexually assaulted by Mexicans - the United States Court of Appeals for Veterans Claims (Court) held that in cases of alleged sexual assault, the RO must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him in the submission of alternative sources of evidence, by providing additional time for him to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

The pertinent regulation, 38 C.F.R. § 3.304(f)(4), requires VA to provide certain notice to the veteran in cases where he or she claims PTSD due to personal assault.  Specifically, § 3.305(f)(4) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. 
§ 3.304(f)(4) (2010).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

The record does not indicate that the RO advised the Veteran that evidence from alternative sources other than his service treatment records or evidence of behavior changes may constitute credible supporting evidence of the personal assault.  Therefore, a remand is necessary to provide him with this notice and to allow him the opportunity to submit additional evidence.  

With regard to the Veteran's third and fourth alleged stressors, a March 2005 service treatment notes that he fell while trying to get into a rigid-hulled inflatable boat and that he cut his leg and required stitches.  A December 2006 service treatment record notes a fracture of his right fourth metacarpal.  While these treatment records do not verify the specific details of these claimed stressors, they are at least consistent with what the Veteran has reported.  Hence, the Board finds that there is credible supporting evidence that these events actually occurred.  It is unclear, however, whether these stressors meet criterion A for a diagnosis of PTSD under the DSM-IV and, if so, whether the Veteran's PTSD is related to these particular stressors (as opposed to stressors during his civilian life).  Under these circumstances, the Board finds that a VA examination and medical opinion is needed to resolve the claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Psychiatric Disorder (other than PTSD)

The Veteran's service treatment records indicate that on his December 2006 Report of Medical History (prior to discharge), the Veteran noted that he had frequent trouble sleeping, had received counseling from his chief and LPO, and had depression or excess worry (noting that he worried about the welfare of his son).  The health care provider commented that the Veteran was having "sleep/transition difficulties."  

Post-discharge, the Board notes that the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood in May 2007 - within a year after he was discharged - and more recent records indicate he was diagnosed with major depressive disorder with psychotic features.

Given the Veteran's complaints during service and post-service findings of a psychiatric disorder, the Board finds that a VA examination and medical opinion is needed to resolve the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. at 81.

In his March 4, 2011 Informal Brief, the Veteran's Senior Appellate Representative raised the issue of secondary service connection and argued that a remand was in order.  He asserted that, regarding any an diagnosed acquired psychiatric disorder, the Veteran's service connected multiple sclerosis was an aggravating factor, and thus service connection should be awarded on a secondary basis.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Both Claims

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Augusta, Georgia, dated through January 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any records of treatment for PTSD and psychiatric disorder from the Augusta VAMC since January 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) regarding notification to the Veteran of the elements of secondary service connection are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2002).

2.  The RO/AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for a psychiatric disability.  Of particular interest are VA treatment records dated from January 2010 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should send the Veteran a letter telling him that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service personal assault, and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist performing the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examination must be conducted following the protocol in VA's Disability Examination Worksheets for Initial Evaluation for Post-Traumatic Stress Disorder Examination and for Mental Disorders.  The psychiatrist or psychologist should consider the following verified stressors:  (1) being involved in a fight outside of a nightclub in Hawaii in which his hand was broken; (2) being afraid of falling overboard when he tripped and fell during a daily boat check; the fall caused him to cut his leg and he required stitches.  The examiner should also consider that the Veteran has reported a stressful event that occurred during civilian life - being sexually assaulted by a manager of Burger King when he was 16.  

If the Veteran submits evidence to corroborate the alleged sexual assault by Mexicans that occurred in November 2006, to include evidence of behavior changes following the claimed assault, the psychiatrist or psychologist should also consider this stressor as well.

Based on a review of the record, and examination of the Veteran, and considering only verified in-service stressors, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD related to an event in service.  The psychiatrist or psychologist should identify which claimed stressor(s) is/are adequate to support the diagnosis of PTSD.  The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

If any psychiatric disability recognized by the DSM-IV other than PTSD is diagnosed, with respect to each such disability, the psychiatrist or psychologist should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such disability had its onset in or is otherwise related to military service.  If a psychosis is diagnosed, the examiner should also offer an opinion as to whether the psychosis manifested to a compensable degree within one year following the Veteran's discharge from service.  If any an acquired psychiatric disorder is diagnosed, and found not to be related to service, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such disability was aggravated by a service-connected disability.  Adequate reasons and bases are to be provided with any opinion given.

4. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

